                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JULIO ANGEL ROSA,                              :                     CIVIL ACTION
                    Plaintiff                  :
               v.                              :
NANCY A. BERRYHILL,                            :
Acting Commissioner of the                     :
Social Security Administration,                :
                     Defendant                 :                     NO. 18-4880

                                         MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                   May 13, 2019

       Julio Angel Rosa (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

final decision of the Commissioner of the Social Security Administration (“the Commissioner”).

In his request for review, Plaintiff raises five assertions of error. The Commissioner has filed a

motion to remand this case, conceding that the administrative law judge (“ALJ”) in this case failed

to comply with his duty to determine whether Plaintiff was unable to work for the statutory period

of twelve months. Document No. 13 at 1. The Commissioner requests that this court reverse her

final decision and remand the case so that the Appeals Council can correct this error, possibly by

directing an ALJ to further evaluate the claim. Id. at 2. The Commissioner represents that Plaintiff,

through his attorney, consents to the Commissioner’s request. Inasmuch as the Commissioner has

acknowledged at least one error, this court is able to order the remand, pursuant to sentence six of

42 U.S.C. § 405(g). See Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Additionally, since both

parties agree to it, this court will order a remand.

       An implementing Order follows.
